Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1-12-22.
Applicant’s election without traverse of claims 1-19 in the reply filed on 1-12-22 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the various components” in line 5. Claims 11 and 18 recites “the various components” in line 3-4. There is insufficient antecedent basis for these limitation in the claim. Further, with regard to claims 1-2, 11, 15 and 18, Claims 1-19 do not identify any specific part as being one of the various components or interior. 

Claim 1 recites “the fluid” in line 20. There is insufficient antecedent basis for this limitation in the claim

Claim 1 and 15 recites “operably connection”. It is unclear what specific structure is being recited by “operably connection”. Such as is the pump required to be connected to the collection hose or only structured to be capable of being connected.

Claim 1 recites “a cleaning agent” in line 11, “the fluid” in line 20 and “a fluid” in line 22. It is unclear if these are the same liquid or different liquids. Similarly claim 15 and 16 recites “a cleaning agent”, “a fluid” and the cleaning agent. It is unclear if these are the same liquid or different liquids.

Claim 1 and recites “the cleaning assembly having a scrub plate system; the cleaning assembly having a scrub plate mounting system”. However, the specification recites “Scrub plate 120 is formed of any suitable size, shape, and design and is configured to act as the mounting system and functionality system for the scrub pads” in paragraph 156. Therefore, it is unclear if the scrub plate system and the mounting system are the same structures or different structures. 



The term “generally of a thin covering” in claims 2 and 15 is a relative term which renders the claim indefinite. The term “generally thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the structural limitations of the shroud are unclear.

Claims 7 recites “wherein switchable is magnetic activation or deactivation”. Prior to this limitations being recites there is not a component described as switchable. Therefore, it is unclear what part or feature of the system is required to be switchable.

Claim 10 recites “the mount system is a spring spring”. It is unclear if the multiple use of the term “spring” is intended to indicate multiple springs are require or if it is a typo.

Claim 17 recites “the wheel having a mounting system” however multiple wheels are recited prior to this limitation. Therefore, it is unclear which of the multiple wheels the limitation relates to.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-14 and 16-19 are rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucker US2003/0233729 (US’729).

Regarding claim 1, US’729 teaches a clog reduction structure for a squeegee assembly for removing solution from a floor surface with a surface maintenance vehicle (surface cleaning system, comprising: a cleaning vehicle) is disclosed (abstract). US’729 further teaches the vehicle is self propelled (para. 9-15, see fig. 1-2), which would necessitate a frame and a power supply (a frame; the frame extending a length from a first end to a second end; wherein the frame is configured to support the various components of the surface cleaning system; a power supply). The vehicle includes systems for dispensing cleaning solutions typically composed of detergent and water which suspend dirt (para. 15) (the dispensing system having a plurality of storage tanks; the dispensing system having a plurality of dispensing hoses; the dispensing system causing a cleaning agent to be dispensed from the plurality of dispensing hoses). The vehicle further includes a vacuum system which sucks cleaning solution which has been collected by squeegees 32 (diverter) through vacuum hose 16 (para .15-17) (a collection system; the collection system having a collection tank; the collection system having a diverter; the collection system having a collection hose; the collection system having a pump; wherein the pump is operably connection to the collection hose; wherein the pump causes suction; wherein the diverter causes contaminants and the fluid to move to an entry point of the collection hose; wherein the pump causes a fluid to move through the collection hose and into the collection tank; wherein the pump and the collection hose collect contaminants in the collection tank). vehicle 10 has a frame 12, and is supported on a plurality of front and rear wheels. Typically, such a surface maintenance vehicle 10 includes a variety of implements such as brushes. Such vehicles and devices include scrubbers, extractors, sweepers and vacuums, as well as a wheel; the wheel having an adjustable feature; wherein the adjustable feature causes the wheel to move to various settings in proximity to the surface). The vehicle includes multiple scrubbing brushes which rotate along the surface to be cleaned (para. 2, see fig. 1-2) (a cleaning assembly; the cleaning assembly having at least one scrub pad; the cleaning assembly having a scrub plate system; the cleaning assembly having a scrub plate mounting system). Therefore, US’729 teaches a surface cleaning system, comprising: a cleaning vehicle; a frame; the frame extending a length from a first end to a second end; wherein the frame is configured to support the various components of the surface cleaning system; a power supply; a dispensing system; the dispensing system having a plurality of storage tanks; the dispensing system having a plurality of dispensing hoses; the dispensing system causing a cleaning agent to be dispensed from the plurality of dispensing hoses; a collection system; the collection system having a collection tank; the collection system having a diverter; the collection system having a collection hose; the collection system having a pump; wherein the pump is operably connection to the collection hose; wherein the pump causes suction; wherein the diverter causes contaminants and the fluid to move to an entry point of the collection hose; wherein the pump causes a fluid to move through the collection hose and into the collection tank; wherein the pump and the collection hose collect contaminants in the collection tank; a wheel; the wheel having an adjustable feature; wherein the adjustable feature causes the wheel to move to various settings in proximity to the surface; a cleaning assembly; the cleaning assembly having at least one scrub pad; the cleaning assembly having a scrub plate system; the cleaning assembly having a scrub plate mounting system.

Regarding claim 2, US’729 teaches the cleaning assembly of claim 1. US’729 further teaches the components of the vehicle are covered (see fig. 1-2), which reads on a  the cleaning vehicle having a shroud; the shroud extending a length from a first end to a second end; the shroud having a top and a bottom; the shroud having an interior surface and an exterior surface; wherein the shroud forms a covering over interior components of the cleaning system; wherein the shroud is formed generally of a thin covering.

Regarding claim 3, US’729 teaches the cleaning assembly of claim 1. US’729 further teaches the squeegee assembly 20 may be operatively and releasably connected to the frame 12 of a surface maintenance machine 10 by an attachment device 22 which includes parallel supports (para. 17 see fig. 3). Therefore, US’729 further teaches the frame having a plurality of supports in approximate parallel space relation to one another.

Regarding claims 5, 12 and 13, US’729 teaches the cleaning assembly of claim 1. US’729 further teaches the device may be self-powered (para. 2-4), where in a self powered vehicle would require an onboard power supply and a plurality of wire connections and onboard computing system, which reads on wherein the power supply is an onboard power supply, with regard to claim 5, a plurality of wire connections, with regard to claim 12 and an onboard computing system, with regard to claim 13.

Regarding claim 11, US’729 teaches the cleaning assembly of claim 1. US’729 further teaches the brush and squeegee vacuum system are attached to the bottom of the vehicle, see fig. 1-2. Therefore, US’729 teaches a plurality of attachments; wherein the plurality of attachments are configured to hold the various components of the cleaning system together.

Regarding claims 8-10, US’729 teaches the cleaning assembly of claim 1. US’729 further teaches the brushes can be round brushes that rotate, which would require a wheel with curved edges. The brushes includes attachment devices that can change the position of the brushes from an engaged position to a disengaged position (see fig. 1-3 see fig. 1-3). Therefore, US’729 further teaches the wheel having a plurality of rotors; each of the plurality of rotors having curved edges; wherein the curved edges of the wheel prevent the wheel from scratching or damaging a surface of a structure, with regard to claim 8, wherein the wheel is switchable, having an engaged position and a disengaged position; wherein the engaged position is an engaged activation in which the wheel engages a surface; wherein the disengaged position is a disengaged activation in which the wheel disengages the surface, with regard to claim 9 and the wheel having a plurality of rotors; each of the plurality of rotors having curved edges; wherein the curved edges of the wheel prevent the wheel from scratching or damaging a surface of a structure the wheel having a mount system; wherein the mount system is a spring spring, with regard to claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US’729.

Regarding claims 4 and 6, US’729 teaches the cleaning assembly of claim 1.

US’729 does not teach wherein the power supply is a corded power supply, with regard to claim 4 and wherein the power supply is an onboard power supply; wherein the onboard power supply is a plurality of batteries, with regard to claim 6.

US’729 further teaches surface maintenance vehicles and cleaning devices have a long history subject to gradual innovation and improvement toward improved and oftentimes automated performance in removing debris and contamination from floors. These vehicles and devices may be self-powered, towed, or pushed, and/or manually powered and may carry a human operator during cleaning operations. Such vehicles and devices include scrubbers, extractors, sweepers and vacuums, as well as combinations thereof, intended for cleaning, scrubbing, wiping and/or drying a portion of a substantially flat surface both indoors and outdoors (para. 2). Therefore, the vehicle would require power and conventional cleaning vehicle power supplies include power cords and batteries.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of US’729 to include wherein the power supply is a corded power supply, with regard to claim 4 and wherein the power supply is an onboard power supply; wherein the onboard power supply is a plurality of batteries, with regard to claim 6 because US’729 teaches the vehicle would require power and conventional cleaning vehicle power supplies include power cords and batteries and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious, see MPEP 2141 III (E).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US’729 as applied to claim 1 above and further in view of Bartsch et al. US 6,459,955 (US’955).

Regarding claim 7, US’729 teaches the cleaning assembly of claim 1.

US’729 does not teach wherein the wheel is a magnetic wheel; wherein switchable is magnetic activation or deactivation.

US’955 teaches autonomous, microprocessor controlled home cleaning robots having useful functions. More specifically, the present invention relates to autonomous, mobile home cleaning robots having a low energy cleaning apparatus (abstract). US’955 further teaches in a 19th embodiment the home cleaning robot is provided with a track or wheels having permanent magnetic surfaces or sub-surfaces. The home 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of US’729 to include wherein the wheel is a magnetic wheel; wherein switchable is magnetic activation or deactivation because US’955 teaches that the wheels of a cleaning vehicle can be made to engage with different cleaning surfaces magnetically to enable autonomous control of the cleaning process, and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US’729 as applied to claim 15 above and further in view of Halloran et al. US 2007/0250212 (US’212).

Regarding claim 14, US’729 teaches the cleaning assembly of claim 1.

US’729 does not teach an obstacle detection system; the obstacle detection system having at least one scanner; the obstacle detection system having a processor; wherein the scanner detects obstacles of the surface; wherein the processor causes adjustments of the cleaning system to handle obstacles depending on a set of obstacle parameter.

US’212 teaches autonomous robots are robots which can perform desired tasks in unstructured environments without continuous human guidance. Many kinds of robots are autonomous to some degree. Different robots can be autonomous in different ways. An autonomous coverage robot traverses a work surface without continuous human guidance to perform one or more tasks. In the field of home, office and/or consumer-oriented robotics, mobile robots that perform household functions such as vacuum cleaning, floor washing (abstract). US’212 further teaches autonomous controlled cleaning robots can be controlled by taking sensor data generated by the robot and processing it on a computer to instruct the robot on the cleaning path that avoids obstacles (para. 11, 47-85).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of US’729 to include an obstacle detection system; the obstacle detection system having at least one scanner; the obstacle detection system having a processor; wherein the scanner detects obstacles of the surface; wherein the processor causes adjustments of the cleaning system to handle obstacles depending on a set of obstacle parameter because US’212 teaches it enable autonomous control of the cleaning task, minimizing the amount of human guidance necessary, and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucker US2003/0233729 (US’729).

Regarding claim 15, US’729 teaches a clog reduction structure for a squeegee assembly for removing solution from a floor surface with a surface maintenance vehicle (cleaning system, comprising: a cleaning vehicle) is disclosed (abstract). US’729 further teaches the vehicle is self propelled (para. 9-15, see fig. 1-2), which would necessitate a frame and a power supply (a frame; the frame extending a length from a first end to a second end; a power supply). The squeegee assembly 20 may be operatively and releasably connected to the frame 12 of a surface maintenance machine 10 by an attachment device 22 which includes parallel supports (para. 17 see fig. 3) (the frame having a plurality of supports in approximate parallel space relation to one another). The (the dispensing system having a plurality of storage tanks; the dispensing system having a plurality of dispensing hoses; the dispensing system causing a cleaning agent to be dispensed from the plurality of dispensing hoses). The vehicle further includes a vacuum system which sucks cleaning solution which has been collected by squeegees 32 (diverter) through vacuum hose 16 (para .15-17) (a collection system; the collection system having a collection tank; the collection system having a diverter; the collection system having a collection hose; the collection system having a pump; wherein the pump is operably connection to the collection hose;; wherein the diverter causes contaminants to move to an entry point of the collection hose; wherein the pump causes a fluid to move through the collection hose and into the collection tank; wherein the pump and the collection hose collect contaminants in the collection tank). vehicle 10 has a frame 12, and is supported on a plurality of front and rear wheels. Typically, such a surface maintenance vehicle 10 includes a variety of implements such as brushes. Such vehicles and devices include scrubbers, extractors, sweepers and vacuums, as well as combinations thereof, intended for cleaning, scrubbing, wiping and/or drying a portion of a substantially flat surface both indoors and outdoors (para. 2). The vehicle includes wheels for moving the vehicle along the surface to be cleaned (para. 15, see fig. 1-2) (a plurality of wheels; wherein the wheels are configured to guide the cleaning vehicle). The vehicle includes multiple scrubbing brushes which rotate along the surface to be cleaned (para. 2, see fig. 1-2) (a scrubber assembly; the scrubber assembly having a scrub pad; the scrubber assembly having a scrub pad mounting system). US’729 further teaches the a  the cleaning vehicle having a shroud; the shroud extending a length from a first end to a second end; the shroud having a top and a bottom; the shroud having an interior surface and an exterior surface; wherein the shroud forms a covering over interior components of the cleaning system; wherein the shroud is formed generally of a thin covering. Therefore, US’729 teaches an irregular surface cleaning system. a cleaning vehicle; the cleaning vehicle having a shroud; the shroud extending a length from a first end to a second end; the shroud having a top and a bottom; the shroud having an interior surface and an exterior surface; wherein the shroud forms a covering over interior components of the cleaning system; wherein the shroud is formed generally of a thin covering; a frame; the frame extending a length from a first end to a second end; the frame having a plurality of supports in approximate parallel space relation to one another; a power supply; a dispensing system; the dispensing system having a plurality of storage tanks; the dispensing system having a plurality of dispensing hoses; the dispensing system causing a cleaning agent to be dispensed from the plurality of dispensing hoses; a collection system; the collection system having a collection tank; the collection system having a diverter; the collection system having a collection hose; the collection system having a pump; wherein the pump is operably connection to the collection hose; wherein the pump causes a fluid to move through the collection hose and into the collection tank; wherein the diverter causes contaminants to move to an entry point of the collection hose; wherein the pump and the collection hose collect contaminants in the collection tank; a plurality of wheels; wherein the wheels are configured to guide the cleaning vehicle; a scrubber assembly; the scrubber assembly having a scrub pad; the scrubber assembly having a scrub pad mounting system.

Regarding claim 16, US’729 teaches the cleaning assembly of claim 15. US’729 further teaches Referring to FIG. 3, the squeegee assembly 20 may be operatively and releasably connected to the frame 12 of a surface maintenance machine 10 by an attachment device 22. Squeegee assembly 20 includes a frame 30 of generally arcuate or shallow v-shaped configuration with spaced squeegee blades or flexible squeegees 32 depending therefrom for contact with the surface. A vacuum chamber 34 is defined between frame 30, squeegees 32, and the floor surface. Frame 30 includes a pair of fastening elements or shanks 36 for connection with device 22. A vacuum source (not shown) in fluid communication with vacuum chamber 34 lifts the loaded cleaning solution from the surface. (para. 17). Therefore, US’729 further teaches wherein the diverter is a plurality of wiper blades; each of the plurality of wiper blades attached to a wiper arm; each of the wiper arms secured to a wiper mount; wherein each of the wiper mount is configured to engage each of the plurality of wipers against the surface; wherein each of the plurality of wiper blades is configured to remove the cleaning agent and contaminants from the surface.

Regarding claim 18, US’729 teaches the cleaning assembly of claim 15. US’729 further teaches the brush and squeegee vacuum system are attached to the bottom of the vehicle, see fig. 1-2. The device may be self-powered (para. 2-4), where in a self powered vehicle would require a plurality of wire connections, which reads on a plurality of attachments; wherein the plurality of attachments are configured to hold the various components of the cleaning system together; a plurality of wire connections.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US’729 as applied to claim 15 above and further in view of Bartsch et al. US 6,459,955 (US’955).

Regarding claim 17, US’729 teaches the cleaning assembly of claim 15.

US’729 does not teach wherein each of the plurality of wheels magnetically engages the surface; a magnetic switch; wherein the magnetic switch engages and disengages the activation of the magnetism of each of the plurality of wheels the wheel having a mount system.

US’955 teaches autonomous, microprocessor controlled home cleaning robots having useful functions. More specifically, the present invention relates to autonomous, mobile home cleaning robots having a low energy cleaning apparatus (abstract). US’955 further teaches in a 19th embodiment the home cleaning robot is provided with a track or wheels having permanent magnetic surfaces or sub-surfaces. The home cleaning robot is further provided with an electrostatic cloth. The home cleaning robot is 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of US’729 to include wherein each of the plurality of wheels magnetically engages the surface; a magnetic switch; wherein the magnetic switch engages and disengages the activation of the magnetism of each of the plurality of wheels the wheel having a mount system because US’955 teaches that the wheels of a cleaning vehicle can be made to engage with different cleaning surfaces magnetically to enable autonomous control of the cleaning process, and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US’729 as applied to claim 15 above and further in view of Halloran et al. US 2007/0250212 (US’212).

Regarding claim 19, US’729 teaches the cleaning assembly of claim 15. US’729 further teaches the device may be self-powered (para. 2-4), where in a self powered vehicle would require an onboard computing system, which reads on an onboard computing system.

US’729 does not teach a communications and control system; an obstacle detection system; an application server.

US’212 teaches autonomous robots are robots which can perform desired tasks in unstructured environments without continuous human guidance. Many kinds of robots are autonomous to some degree. Different robots can be autonomous in different ways. An autonomous coverage robot traverses a work surface without continuous human guidance to perform one or more tasks. In the field of home, office and/or consumer-oriented robotics, mobile robots that perform household functions such as vacuum cleaning, floor washing (abstract). US’212 further teaches autonomous controlled cleaning robots can be controlled by communication systems, servers and sensors (obstacle detection system) (para. 11, 82-85, see fig. 3-7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of US’729 to include a communications and control system; an obstacle detection system; an application server because US’212 teaches communication systems, servers and sensors enable autonomous control of the cleaning task, minimizing the amount of human guidance necessary and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).
	
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713